 In the Matterof BURTON-DIxIE CORPORATIONandFURNITURE,BEDDING& ALLIED TRADESWORKERS UNION, LOCAL 92, CIOCase No. R-307.1.-Decided October ^21, 19411Jurisdiction:bedding manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord recognition to union 'until certified by the Board ; electionnecessary.UnitAppropriatefor CollectiveBargaining:all employees in the Company'sNewark plant, including working foremen and excluding office and clericalemployees and all other supervisory employees; stipulation as to.Mr. Otto A. Jaburek,of Chicago, Ill., for the Company.Mr. Solomon Golat,of Newark, N. J., for the Union.Mr. Barr Miller,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn "August 19, 1941, Furniture, Bedding & Allied Trades WorkersUnion, Local 92, CIO, herein called the Union, filed with the RegionalDirector for the Second Region (New York City) a petition allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Burton-Dixie Corporation,' Newark, NewJersey, herein called the Company, and requesting an investigation'and certification of representatives pursuant to Section 9 (c) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.On September 19, 1941, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act' andArticle III, Section 3, of National Labor Relations Board Rules andRegulations-Series 2, as amended, ordered an investigation and au-thorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.'The formal documentsin thiscasename "Burton-DixieCompany."At the hearingall such documents were amendedto givethe name ofthe Company as Burton-DixieCorporation.Likewise, at the hearing, thenameof the Union was corrected to appearas statedherein.36 N. L. R. B., No. 57.322 BURTON-DIXIE CORPORATION323On September 29, 1941, the Regional Director issued a notice ofhearing, copies of which were served upon the Company, the Union,and upon the American Federation of Labor, a labor organizationclaiming to have an interest in the investigation.Pursuant to anotice a hearing was held on October 6, 1941, at Newark, New Jersey,before Richard J. Hickey, the Trial Examiner duly designated bytheChief Trial Examiner.The Company and the Union wererepresented and participated in the hearing.The American Feder-ation of Labor did not appear. Full opportunity to be heard, toexamine and cross-examine-witnesses, and to introduce evidence bear-ing on the issues was afforded all `p'a'rties.During the course of thehearing the Trial Examiner made rulings on the admission of evi-dence.The Board has reviewed all rulings of the Trial Examinerand finds that no prejudicial errors were committed.The rulingsare hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYBurton-Dixie Corporation is a.Delaware corporation with its mainoffice located in Chicago, Illinois. It maintains plants for themanufacture, sale, and distribution of bedding, mattresses, ironsprings, studio couches, pillows, comforters, furniture-upholsterysupplies, and related products, in Chicago, Illinois; New York City;Newark, New Jersey ; Kansas City, Missouri ; Memphis, Tennessee ;Detroit,Michigan; and Blackburg,. South Carolina.The presentproceeding involves only the plant at Newark, New Jersey.The principal raw materials used at the Newark, New Jersey, plantconsist of feathers, down, cotton 'cloth, rayon, and celanese cloth.During the period from January 1, 1941, to July 30, 1941, substan-tially all. such raw materials, amounting to approximately 450 tons,were shipped to the Newark plant from points outside the State ofNew Jersey; During the same.,period approximately 400 tons offinished "products, consisting principally of pillows, were manufac-tured at the Newark plant, approximately 90 per cent of which wasshipped .to points outside the State of New Jersey.The Companyhas registered with the United States Patent Office the followingtrade-marks:: Vanity.. Fair, Slumberon, Izolin, and Ortho-Flex.The Coripilly'diilits that it is engaged in commerce within themeaning of the Act;. 324DECISIONSOF NATIONALLABOR RELATIONS BOARDII.THE ORGANIZATION INVOLVEDFurniture, Bedding & Allied Trades Workers Union, Local 92, isa labor organization affiliated with the Congress of Industrial Organ-izations.It admits to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONAt the.hearing the Company and the Union stipulated that theCompany had been requested by the Union to recognize it as the solecollective bargaining agency of the Company's employees, in theunit hereinafter found to be appropriate and that the Company hadrefused to accord the Union such recognitionunless anduntil theUnion should be certified as such, bargaining agency by the Board.A statement prepared by the Regional Director and introduced intoevidence discloses that a substantial number of employees in.the unithereinafter found to be appropriate have designated the Union as theircollective bargaining representative.2We find that a question has arisen concerning the representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen,occurring in connection with the operations of the Companydescribed in Section I above, has a close,* intimate, and' -substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITThe Company and the Union stipulated, and we find, that all em-ployees in the Company's Newark plant, including working foremenand excluding office and clerical employees and all "other supervisors,3constitute a unit appropriate for the purposes of collective bargaining.We further find that said unit will insure to employees of the Companythe full benefit of their right to self-organization and to collectivebargaining and otherwise will effectuate the policies of the Act.2 There areapproximately 125 employeeswithin theunit hereinafter found to be appro-priate.The statement of the RegionalDirectordiscloses that the Union submitted to him66 authorization cards, 64 ofwhich bear'apparently genuine origihal-signatures.TheRegional Director further reportsthat 49 of.the cards bear dates between April andJuly 1941and" that 53of the apparentlygenuine original signatures are the names ofpersons whose names appear onthe pay roll of theCompany forJuly 30, 1941.3 The parties also stipulated,and we find,that the non-working supervisors of theCompany areMr. Gartz, plant manager ; Mr. M. Denardo,plant superintendent;WilliamMcKenna,and JosephSalvatore. BURTON-DIXIE CORPORATIONVI. THE DETERMINATION OF REPRESENTATIVES325We find that the question concerning representation which has arisencan best be resolved by an election by secret ballot. In accordance withour usual practice we shall direct that the employees of the Companyeligible to vote in the election shall be those employees.in the appro-priate unit who were employed during the pay-roll period immediatelypreceding the date of the Direction of Election herein, subject to suchlimitations and additionsas are setforth in the Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Burton-Dixie Corporation, Newark, NewJersey, within the meaning of Section 9 (c) and Section 2 (6) and (7)of the National Labor Relations Act.2.All employees ,in the Companyts:,Newark-.plant, including workingforemen and excluding office and clerical employees and all othersupervisors, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the National LaborRelations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDmEcTm that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Burton-Dixie Corporation, Newark, New Jersey, an election by:secret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Second Region, actingin this matter as agent for the National Labor Relations Board, and.subject to Article III, Section 9, of said Rules and Regulations, amongall employees in the Company's Newark plant who were employedduring the pay-roll period immediately preceding the date of thisDirection, including working foremen and employees who did notwork during said pay-roll period because they were ill or on vacationor in the active military service or training of the United States ortemporarily laid off, but excluding office and clerical employees and-dl other supervisors, and employees who have since quit or been dis- 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDcharged for cause, to determine .whether. or not they desire to be repre-sented by Furniture, Bedding & Allied Trades- Workers Union, Local92, CIO, for the purposes of collective bargaining.MR. GERARD D. REILLy took no part in the consideration of the aboveDecision and Direction of Election.